151 U.S. 527 (1894)
NEWPORT LIGHT COMPANY
v.
NEWPORT.
No. 1022.
Supreme Court of United States.
Submitted January 22, 1894.
Decided February 5, 1894.
ERROR TO THE COURT OF APPEALS OF THE STATE OF KENTUCKY.
*534 Mr. William Lindsay and Mr. Charles J. Helm for the motion.
Mr. William Stone Abert, Mr. R.W. Nelson, Mr. E.A. Ferguson, Mr. Lucius Desha, and Mr. J.B. Foraker opposing.
*536 MR. JUSTICE JACKSON, after stating the case, delivered the opinion of the court.
The above certificate of the Chief Justice of the Court of Appeals of Kentucky, while entitled to respectful consideration, does not in itself establish the existence of a Federal question in this case, and confer jurisdiction upon this court to reëxamine the judgment complained of. This court must *537 determine for itself whether the suit really involves any Federal question which will entitle it to review the judgment of the state court under section 709 of the Revised Statutes. Parmelee v. Lawrence, 11 Wall. 36; Brown v. Atwell, 92 U.S. 327; Gross v. United States Mortgage Co., 108 U.S. 477; Felix v. Scharnweber, 125 U.S. 54; Roby v. Colehour, 146 U.S. 153; Powell et al. v. Brunswick County, 150 U.S. 433.
Looking, therefore, as we must, to the record in the cause to ascertain whether any Federal question is really involved, we are clearly of opinion that no such question is presented, and that the writ of error should be dismissed for want of jurisdiction in this court to review the judgment complained of.
It is shown by the record that this was a proceeding in contempt, and the sole question presented in the Louisville Law and Equity Court, as well as in the Court of Appeals, was whether the defendants in error were in contempt for violating the injunction granted in the suit of the Newport Light Company against the city of Newport and the Dueber Company. The judgment in that suit enjoined and restrained the city of Newport, its officers and agents, "from making or entering into any contract with any person, company, partnership, or corporation, for the lighting of the streets, lanes, alleys, public buildings, or places of the city with gas or otherwise, and from discontinuing the taking of gas from the Newport Light Company for the lighting of said places in such quantities as may be required for that purpose until the further orders of the court."
The contract entered into by the city with the Suburban Electric Illuminating, Heating and Power Company for lighting the city with electric lights was held by the Louisville Law and Equity Court to be a violation of the original injunction of that court, and so the city, its mayor, and board of councilmen were adjudged to be in contempt. The Court of Appeals of Kentucky reversed this order and remanded the cause to the lower court, with directions to discharge the rule. In making this order the Court of Appeals placed a construction *538 upon the original decree granting the injunction, which limited its operation to a restraint upon the city against entering into any contract with other parties for the lighting of the city with gas, and held that the word "otherwise," used in the restraining order, could not be construed as giving to the Newport Light Company the absolute right to furnish gas and any other light during the existence of its contract with the city.
The Court of Appeals of Kentucky had an undoubted right to construe its own decision rendered in the case of the Newport Light Company against the city of Newport and the Dueber Company, and to declare what the judgment rendered therein really meant, and to define the scope thereof. This neither raised nor presented any Federal question whatever.
The contention on the part of the plaintiff in error really comes to this: That the state Court of Appeals erred in ordering the Louisville Law and Equity Court to discharge the rule for contempt. This is, in fact, the only question presented in the case. The reasons assigned by the Court of Appeals for reversing the action of the lower court did not of themselves present any Federal question; nor are they subject to review here. If this court could hold that the plaintiff in error was entitled to reverse the judgment of the Court of Appeals, the result would be that its mandate would issue to the Court of Appeals of Kentucky, directing that court to set aside its judgment of reversal, and thereby affirm the order of the Louisville Law and Equity Court, which would have the effect of holding the defendants in error guilty of contempt, and subject them to punishment as directed by that court.
This court has never gone to the extent of holding that such an order, as is here sought to be reviewed, was either a final judgment of the highest court of a State, or presented a Federal question, such as would entitle a party to have the judgment reëxamined here. The case presented both in the lower court and the appellate court of Kentucky was simply whether the acts of the defendants in error could be properly *539 considered a violation of the injunction granted in the original cause.
In McMicken v. Perin, 20 How. 133, the plaintiff in error was attached for contempt in refusing to make a conveyance after a tender and deposit of money in court had been made in compliance with a mandate of this court. He appealed to this court, and it was held that the proceedings in contempt involved no new question or decision, but were the ordinary means of enforcing the original decree, and in no sense was it a final decree upon which an appeal could be sustained. It was, in effect, the same as ordering an execution on a judgment of law which had been affirmed on error and remanded for execution to the Circuit Court.
In Hayes v. Fischer, 102 U.S. 121, 122, an injunction was granted. Complaint was made against Hayes for a violation thereof, and proceedings were instituted against him for contempt, which resulted in an order by the court that he pay a certain fine, and stand committed until the order was obeyed. To reverse this order, Hayes sued out a writ of error to this court, which the defendant in error moved to dismiss, on the ground that such proceedings in the Circuit Court could not be reëxamined by this court. The court, speaking by Mr. Chief Justice Waite, said: "If the order complained of is to be treated as part of what was done in the original suit, it cannot be brought here for review by writ of error. Errors in equity suits can only be corrected in this court on appeal, and that after a final decree. This order, if part of the proceedings in the suit, was interlocutory only. If the proceeding below, being for contempt, was independent of and separate from the original suit, it cannot be reëxamined here either by writ of error or appeal. This was decided more than fifty years ago in Ex parte Kearney, 7 Wheat. 38, and the rule then established was followed as late as New Orleans v. Steamship Company, 20 Wall. 387." The court held that it had no jurisdiction, and dismissed the writ of error.
No decision of this court has gone so far as to hold that the construction which the highest court of a State places upon its own judgment, and under which construction it holds that *540 a party thereto has not been guilty of contempt, presents a Federal question, such as would confer jurisdiction upon this court to reëxamine or reverse such a judgment.
Again, if we look to the grounds upon which the Court of Appeals reversed the action of the lower court in the matter of contempt, we find that they involve no Federal question. That court held that the amendment of the city's charter did not authorize the violation of its contract with the Newport Light Company. While it was held that the city could contract for electric lights in addition to gas, if it chose to pay for both, it could not dispense with the use of the gas under its contract with the Newport Light Company without violating its contract with that company; and, further, that if the contract for lighting the city by means of electricity had the effect of displacing the use of gas, the city would be responsible in damages for any breach of its contract with the Newport Light Company, just as it would be if it were to discontinue the use of gas without adopting any other means or method for lighting the city. It is clear that no such breach of the city's contract with the Newport Light Company would in any way bring the case within the operation of the Federal Constitution relating to the impairment of the obligation of contracts. It would be simply a violation of contract obligations, such as involved no Federal question whatever.
Furthermore, it is not and cannot be questioned that the legislature of Kentucky had authority to incorporate the Suburban Electric Illuminating, Heating and Power Company, and to authorize it to contract with the city of Newport to light that city by electricity. It is equally clear that the legislature had the right, in amending the charter of the city of Newport, to authorize it to make a contract with the Electric Illuminating Company to light the city by electricity, providing that such contract should not interfere with the rights covered by any existing contract.
Under these two acts the city proposed to make a contract with the Electric Illuminating Company, not in lieu of its contract with the Newport Light Company, but in addition *541 thereto. Now, whether that contract violated the existing one between the city and the Newport Light Company was a question which could not be decided without the presence of the Suburban Electric Illuminating, Heating and Power Company, and that company was in no sense a party to the original suit, nor to the contempt proceedings had thereon; and the validity of its contract with the city was in no way involved in the contempt proceedings.
Again, the Court of Appeals construed the contract between the city and the Newport Light Company to mean that the latter had the right to supply the city with gas alone, and possessed no exclusive privilege of supplying other and different lights; and, further, that the city was not confined or restricted by that contract to the use of gas for lighting purposes, but had the authority, particularly under the legislation of 1890, to adopt electric lights, that it might, therefore, lawfully contract for the latter description of lights, and that such a contract for a different mode of lighting from that of gas would not, in and of itself, violate its contract with the Newport Light Company. But if that were otherwise, the Newport Light Company would have its claim against the city for damages for adopting such electric lights if they effected the discontinuation of the use of gas. In other words, if the adoption of the electric lights involved a breach of the city's contract with the Newport Light Company, that company had its remedy at law by an action for damages.
It was further held by the Court of Appeals that there was nothing in the legislation of 1890, amending the charter of the city, or incorporating the Suburban Electric Illuminating, Heating and Power Company, which in any way violated the contract between the Newport Light Company and the city, and that if any contract entered into between the city and the Electric Illuminating Company had the effect of abrogating or violating the contract between the city and the Newport Light Company, it did not arise from the legislation of the State, but from the act of the city, which act, at most, could not be anything more than a breach of its contract with the Newport Light Company, for which the latter had its *542 appropriate remedy by way of damages; that the subject-matter of the two contracts on the part of the city (one with the Newport Light Company and the other with the Suburban Electric Illuminating, Heating and Power Company) related to two different methods of lighting the city; and that the latter contract was not covered by the gas contract.
This court is not called upon to review the correctness or incorrectness of this reasoning on which the Court of Appeals reached its conclusion that the order of the lower court was erroneous. The judgment of the Court of Appeals, whatever may have been the reasons assigned therefor, merely reversed the action of the lower court, declaring that the defendants in error were in contempt, and directed that court to discharge the rule against them.
For the foregoing reasons we think no Federal question is presented by the writ of error, and it is hereby
Dismissed.